Citation Nr: 1527805	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-07 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.

In May 2015, the Veteran's representative waived initial RO review of additional evidence that had been added to the record.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a clothing allowance on the basis that his bilateral knee braces prescribed for his service-connected right total knee arthroplasty and left knee arthritis, status post replacement, cause wear and tear of his pants, and cause him to have to purchase and wear larger clothing to diminish that wear and tear.

Under 38 C.F.R. § 3.810(a)(1) (2014) as it pertains here, a veteran is entitled to one clothing allowance if either: 
(i) a VA examination or a hospital or examination report from a facility specified in 38 C.F.R. §3.326(b) establishes that the veteran, because of a service-connected disability, wears or uses a qualifying prosthetic or orthopedic appliance that tends to wear or tear clothing; or 
(ii) the Under Secretary for Health or a designee certifies that the veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance that tends to wear or tear clothing, or the veteran uses medication prescribed by a physician for a skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.

A veteran is entitled to two annual clothing allowances if a veteran uses more than one prosthetic or orthopedic appliance, (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, and the appliance(s) or medication(s):
(i) Each satisfy the requirements of 38 C.F.R. § 3.810(a)(1); and
(ii) Together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.

See 38 C.F.R. § 3.810(a)(3).
 
The Under Secretary for Health designee is the Prosthetic Representative.  See VHA Handbook 1173.15 paragraph 5.c (Issued May 14, 2015).  If a clinical determination is required pursuant to VHA Handbook 1173.15 paragraph 6, then the Under Secretary for Health designee will be the appropriate clinician (e.g., VHA clinician, Prosthetist, or Orthotist, or Pharmacist).  Id.

To determine that a Veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that:
(1)  The use of the prosthetic, orthopedic appliance, or skin medication is medically 
necessitated for a service-connected disability or disabilities;
(2)  The prosthetic, orthopedic appliance, or skin medication meets the definition in 
this Handbook; and 
(3)  The prosthetic or orthopedic appliance tends to wear out or tear the clothing of the Veteran or the skin medication causes irreparable damage (e.g., permanent 
irreversible staining, bleeding or damage not removable with laundering or dry cleaning) to the Veteran's outer garments.

See VHA Handbook 1173.15 paragraph 5.c (1)-(3).

Prosthetic/orthopedic appliances are defined as aids, parts or accessories required to replace, support, or substitute for impaired or missing anatomical parts of the body.  See VHA Handbook 1173.15 paragraph 2.a.

If insufficient medical evidence of record exists to award the claim, then a clinical review or physical evaluation of the prosthetic, orthopedic appliance, or skin medication is warranted.  See VHA Handbook 1173.15 paragraph 6.a.

The treating physician will re-evaluate the Veteran to determine whether the prosthetic, orthopedic appliance or skin medication is still medically necessary for their service-connected disability.  Annual re-evaluation of the Veteran's prosthetic, orthopedic appliance or skin medication is recommended.  For unusual circum-stances veterans can submit pictures to certify their prescribed prosthetic, orthopedic appliance or skin medication causes wear, tear or irreparable staining.  Submission of pictures by the Veteran is considered sufficient evidence.   See VHA Handbook 1173.15 paragraph 6.b.

The statement of the case shows that a determination was made that the Veteran's knee braces do not warrant a clothing allowance.  This was based on a determination that a VA Board Certified Orthotist determined that there is no exposed metal/plastic on the devices provided that would cause irreparable damage; and that the devices were fabric covered and tends not to wear out clothing. 

However, review of the January 2014 report of evaluation for clothing allowance only shows that the examiner stated that the Veteran was wearing bilateral Corflex knee braces, and that such braces do not qualify for a clothing allowance because that knee brace does not cause wear and tear on clothing.

The Veteran has reported that his prescribed knee braces for his service-connected bilateral knee disabilities have caused wear and tear to garments worn, and that he is also required to purchase and wear larger clothing as a result of the knee braces.  Thus although there is an opinion that the type of knee braces used by the Veteran at the time of his January 2014 evaluation does not cause wear and tear on clothing, the Veteran has competently reported that his knee braces have caused wear and tear for him.

Previously, in a February 2013 VA treatment record, the Veteran reported that the knee braces he had rubbed his legs; and he requested knee braces with hinges.  The report indicated that he was provided large hinged knee braces from stock and indicated that undersleeves would be ordered for his knee braces.  A March 2013 VA treatment record indicates that brace pads were provided at that time.  VA treatment records variously refer to Koolflex knee orthosis, Corflex knee braces, and hinged knee braces.

The report of a May 2015 VA examination of the knees does not indicate whether the Veteran was using knee braces at the time of the examination or generally.  Regarding assistive devices, the report noted only that the Veteran used a cane on a regular basis.

The evidence of record since the Veteran's right knee surgery in February 2011 and left knee surgery in August 2012 is unclear as to the specific type of knee brace and any associated sleeves or pads used by the Veteran, as to the extent of necessity for those braces-and whether the Veteran used the knee braces to an extent that would likely cause wear and tear, and as to whether the use of the bilateral knee braces did cause wear and tear of the Veteran's clothing.  

To clarify the facts pertinent to factors associated with criteria for granting the Veteran's claim, any relevant outstanding VA or private treatment records should be obtained and associated with the Veteran's file and a new determination should be issued specifically addressing the requisite factors.  See 38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements or other evidence, including pictures, documenting the excessive wear and tear due to the use of his knee braces.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2.  Obtain any relevant outstanding VA or private treatment records and associate them with the claims file.
 
3.  Return the Veteran's file to an appropriate Prosthetic Representative, or designated physician for a determination as to whether the Veteran's knee braces meet the criteria for a clothing allowance in accordance with VHA directives.

Specifically, the designee should address whether:

a. use of the Veteran's bilateral knee braces is medically necessitated for the service-connected bilateral knee disabilities; 
b. the use of the Veteran's bilateral knee braces are required in order to replace, support, or substitute for impaired or missing anatomical parts of the body; and 
c. the bilateral knee braces tend to wear out, tear, or otherwise cause irreparable damage to the Veteran's clothing.
 
Regarding paragraph (b) above, comment on whether the Veteran actually uses the bilateral knee braces with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.
 
If it cannot be determined from the Veteran's records that all preceding conditions (a-c) have been met, an examination and/or evaluation should be scheduled. 

The designee or examiner should set forth a complete rationale for all findings and conclusions in any determination or examination report, respectively.  
 
4.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

